DETAILED ACTION
Claims 1-19 are pending, and claims 1-5 and 17-19 are currently under review.
Claims 6-16 are withdrawn.
Claims 17-19 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Amendment
The amendment filed 12/27/2021 has been entered.  Claims 1-16, and newly submitted claim(s) 17-19, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 7/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissler (2012, Plastizitat, deformationsinduzierte Phanomene und Elinvareigenschaften in antiferromagnetischen austenitischen FeMnNiCr-Basislegierungen) in view of Steinemann (GB1231243).
Regarding claim 1, Geissler discloses an antiferromagnetic alloy [title]; wherein said alloy has a composition as seen in table 1 below [p.142 table A3]. The examiner notes that the disclosed alloy composition of Geissler falls within the instantly claimed range.  See MPEP 2131.03.  The examiner considers the alloy of Geissler to be absent Be and other unrecited elements, meeting the claimed limitation of “consisting of…” since Geissler is silent regarding any inclusion of Be or other elements, such that one of ordinary skill would have recognized the alloy of Geissler to be absent Be or other elements absent a specific teaching to the contrary.  Alternatively, since Geissler is silent regarding any inclusion of Be as stated previously, the examiner submits that one of ordinary skill would have been suggested to avoid unnecessary alloying elements (ie. Be) absent concrete evidence to the contrary.  Furthermore, since Geissler is silent regarding any specific amounts of other impurities or C, the examiner submits that one of ordinary skill would have reasonably considered the alloy of Geissler to be absent said impurities or C, which overlaps with the claimed amounts of impurities and C.
Geissler does not expressly teach an inclusion of Ti as claimed.  Steinemann discloses also discloses an austenitic, antiferromagnetic Fe-based alloy [p.2 In.73-85]; wherein said alloy can further include Ti among others in an amout of up to 5 weight percent in order to improve precipitation hardening [p.2 In.89-99, p.3 ln.62-64].  Therefore, it would have been obvious to include Ti to precipitation hardening as disclosed by Steinemann and further improve strength as determined by the examiner.  The examiner notes that the overlap between the disclosed Ti composition of Steinemann and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Alternatively, the examiner further submits that it would have been obvious to select Ti from the disclosed options of Steinemann because Steinemann expressly discloses Ti as a desirable element for the express motivation of precipitation hardening, as well as including specific examples containing Ti [p.3 ln.1-20].  See MPEP 2144.08.  Furthermore, it would also have been obvious to utilize Ti from the disclosure of Steinemann for the predictable result and express need of precipitation hardening out of the finite number of possible alloying elements (ie. mere 7 choices) in view of the express teachings of Steinemann to include Ti as a desirable alloying element.  See MPEP 2143(I)(E).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Geissler (wt.%)
Mn
10 – 30
24
Cr
4 – 10
8
Ni
5 – 15
7
Ti
0.1 – 2
0 – 5 (Steinemann)
Fe & Impurities
Balance
Balance


Regarding claims 2-5 and 17, Geissler and Steinemann disclose the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition suggested by Geissler and Steinemann further falls within or overlaps the instantly claimed ranges of Mn, Cr, Ni, and Ti, which is prima facie evidence of anticipation and obviousness, respectively.  See MPEP 2131 & MPEP 2144.05(I).

Allowable Subject Matter
Claims 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 18-19 are directed to an antiferromagnetic alloy as claimed.  There is no prior art that teaches the instantly claimed alloy constituents and amounts.
The closest prior art of record is Geissler above.  However, Geissler teaches Ni in an amount of 7 weight percent as stated above.  Geissler provides no motivation to one of ordinary skill to obtain a Ni content of 5 to 6.6 percent as claimed.  Therefore, there is no prior art of record that teaches or makes obvious the claimed alloy amounts and properties as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments, filed 12/27/2021, regarding the rejections over Geissler have been fully considered but they are not persuasive.
Applicant again argues that Geissler requires both Al and Ti to be included rather than just Ti as determined in the previous and current rejections.  The examiner cannot concur.  Although applicant relies upon specific examples to support this allegation, it is noted that specific examples do not teach away from other examples or broader disclosures of the prior art.  See MPEP 2123.  Indeed, Geissler further teaches examples wherein only Ti and no Al are included [tableA.5].  Thus, in considering the disclosure of Geissler as a whole, it is not apparent to the examiner as to how the disclosure of Geissler would require both Ti and Al as alleged by applicant.
Furthermore, applicant argues that “there is no teaching… in Geissler of an alloy that includes Ti without also having Al”.  In response, the examiner notes that this is not a requirement of prima facie obviousness and that the previous rejection never alleged this point.  As stated previously, Geissler does not expressly teach any particularly desired Ti amount.  Rather, the suggestion to include Ti is taught by Steinemann as stated above.  Furthermore, Steinemann does not ever expressly require both Ti and Al together.  To this point, the examiner cannot concur with applicants unreasonably narrow interpretation of the prior art.
Applicant then argues against Steinemann because there is no reason for a person of ordinary skill to look to the disclosure of Steinemann.  The examiner cannot concur.  As stated above, a clear motivation to include Ti as taught by Steinemann to improve precipitation hardening has been established.  Absent concrete evidence to the contrary, which applicant has not provided, it is not clear to the examiner as to how this would not constitute a clear and sufficient motivation to one of ordinary skill.
Applicant further argues that the disclosure of Geissler already contemplates Steinemann in as alleged on p.8 of the remarks.  In response, it is not entirely clear to the examiner as to what point applicant is trying to make.  The mere recognition of Steinemann in the disclosure of Geissler has no bearing on the aforementioned teachings and motivations disclosed in Steinemann absent a clear teaching away or criticizing of Steinemann in Geissler, which has not been shown to be present.  Rather, this point further bolsters the examiner’s determination of obvious because one of ordinary skill would have readily looked to the disclosure of Steinemann to include Ti as recognized by Geissler.

Conclusion
Claims 1-5 and 17 are rejected.
Claims 18-19 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734